Citation Nr: 0122596	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent rating for a 
left knee disorder and denied an increased rating for a right 
knee disorder.  The veteran appealed both decisions to the 
Board.  

In an April 2000 rating decision, the RO granted a 60 percent 
rating for the veteran's left knee disorder.  In a June 2000 
statement, the veteran indicated that he was satisfied with 
the rating of this disability and withdrew his appeal on the 
issue of entitlement to an increased rating for a left knee 
disorder.  Consequently, that issue is no longer in appellate 
status and will not be addressed in this decision.

The veteran was scheduled to appear at a personal hearing 
before a Member of the Board at the RO in July 2001.  
However, he canceled the hearing prior to its occurrence.  He 
submitted a packet of evidence directly to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2000).  Nevertheless, the Board finds that a remand is 
necessary for the reasons explained below.  


REMAND

Initially, it is noted that, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  

The Board finds that the new law is more favorable to the 
veteran, and additional development must be completed in this 
appeal before a final appellate disposition may be issued.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  Furthermore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision on the matter at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  
Furthermore, the development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Most of the records included in the file pertain to the 
veteran's left knee disability after he underwent a total 
knee replacement, although at times, it appears that the 
veteran was also considered for a right knee replacement.  In 
his July 2001 letter, the veteran reported that it had been 
determined that he would be unable to tolerate a right knee 
replacement, but he continued to complain of increased 
symptoms and pain associated with the right knee.  The 
evidence shows that the veteran was afforded VA orthopedic 
examinations in May 1998 and March 2000.  However, the 
examiners did not adequately evaluate the veteran's 
complaints of pain on use at either examination.  In this 
regard, the RO is reminded that functional loss due to pain 
under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000) must be considered in 
rating the veteran's right knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Hence, the Board finds that 
an additional examination is necessary so that these factors 
may be appropriately considered and addressed.  

The Board also notes that the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. § 
4.14 (2000). VAOPGCPREC 23-97 (July 1, 1997).  Therefore, 
this opinion should be considered in rating the veterans 
claim to the extent it is relevant.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 are 
fully complied with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disorder.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain any VA 
hospitalization and outpatient treatment 
records for the veteran.  Once obtained, 
all records should be associated with the 
claims folder.  

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

5.  Upon completion of the above, the 
veteran should be afforded a VA medical 
examination to determine the severity of 
his right knee disability.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The claims folder with a copy of 
this Remand should be made available to 
the examiner prior to the examination, in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  

After examination and review of the 
record, the examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If 
further examinations are required for any 
of these questions to be answered they 
should be scheduled accordingly.  

(a)  The examiner should report the 
veteran's active and passive ranges 
of motion for the right knee.  

(b)  The examiner should note 
whether there is any subluxation or 
lateral instability of the right 
knee; and if so, should indicate 
whether the impairment would be 
considered slight, moderate, or 
severe.  The examiner should 
describe all scars of the right knee 
associated with the service-
connected disability and indicate 
whether they are tender and painful 
on objective demonstration or are 
poorly nourished with repeated 
ulceration.  If any scarring affects 
function of the knee, this should be 
described as objectively as 
possible.

(c)  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or 
effusion into the right knee joint.

(d)  The examiner should describe 
the extent of functional impairment 
the veteran exhibits solely due to 
the pain or limitation of motion 
associated with his service-
connected right knee.  

6.  When the above development has been 
completed, the RO should review the 
record and readjudicate the claims.  If 
any of the determinations remain adverse, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


